Alice Robie Resnick, J.,
dissenting. I have no disagreement with the findings of fact or conclusions of law reached in this case. Rather, my disagreement is over this court’s decision to adopt the board’s recommended sanction of a one-year suspension. I would instead adopt the recommendation of the panel that respondent be publicly reprimanded. The panel considered all relevant mitigating factors and reached the appropriate conclusion. Specifically, the panel recognized that respondent’s medical and psychological illnesses placed him under an enormous strain during the time in question, and that those illnesses directly prevented him from filing tax returns.
I find the majority’s reliance on precedent in its resolution of this, a disciplinary case, to be inappropriate. I particularly cannot agree with the majority that our precedent “requires” a one-year suspension. It has been our practice in disciplinary cases not to be bound by our previous decisions, but instead to resolve each on a case-by-case basis. Because I believe the mitigating factors present here warrant a public reprimand, I respectfully dissent.
Douglas, J., concurs in the foregoing dissenting opinion.